IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


HUSSEY COPPER, LTD. AND STATE            : No. 79 WAL 2017
WORKERS' INSURANCE FUND                  :
                                         :
                                         : Petition for Allowance of Appeal from
           v.                            : the Order of the Commonwealth Court
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (CHILES)                           :
                                         :
                                         :
PETITION OF: HUSSEY COPPER, LTD.         :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.